Order, Supreme Court, New York County (Karla Moskowitz, J.) entered February 9, 1990, which, inter alia, granted defendants’ motion for reargument and thereupon granted defendants’ motion for summary judgment, unanimously affirmed, with costs.
Plaintiff contracted to purchase a condominium unit from defendant Click Development Affiliates, conditioned upon plaintiff’s obtaining a mortgage commitment of $250,000 from Chase Manhattan Bank. The financing condition provision also stated, "The issuance of such a commitment * * * shall fully satisfy the condition of this paragraph and the Purchaser shall have no right to terminate this Agreement * * * if the Purchaser fails to satisfy any of the conditions set forth in the commitment”. Plaintiff obtained a commitment from Chase Manhattan Bank, but was unable to close on the originally scheduled date or two adjourned dates, due to failure to satisfy the various conditions of the commitment letter, including the satisfaction of various judgments against plaintiff. As the contract expressly provided that purchaser’s failure to satisfy such conditions of the commitment was no excuse for non-performance, summary judgment was properly granted to defendant, who was entitled to retain the down payment (Maxton Bldrs. v Lo Galbo, 68 NY2d 373). Plaintiff failed to substantiate any good faith effort to satisfy the conditions of the commitment and thus, he raised no issue of fact on this material point (Zuckerman v City of New York, 49 NY2d 557). Concur — Murphy, P. J., Milonas, Ross and Asch, JJ.
*4243